OPINION
PER CURIAM.
Appellant Norvell Sherard was convicted of murder of the second degree for the 1973 stabbing death of one Frank *283Kools. The judgment of sentence was affirmed by this Court,1 and appellant sought a writ of habeas corpus in the United States District Court for the Middle District of Pennsylvania. That Court denied appellant’s petition, and appellant then filed two petitions for relief under the Post Conviction Hearing Act.2 This appeal is from the denial of the relief requested in the second of those petitions.
Appellant contends that the court below erred in finding that appellant was not denied effective assistance of counsel. Appellant argues that the obtaining of certain statements appellant made to the police after his arrest violated his privilege against self-incrimination, and that his trial counsel was ineffective in failing to object to their admission into evidence.
We have reviewed the record and find appellant’s assertion to be without merit, as it is clear that the course chosen by appellant’s trial counsel had a reasonable basis which was designed to effectuate appellant’s interests. See Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 604, 235 A.2d 349, 352 (1967). Consequently, the order of the court below denying appellant’s petition for post-conviction relief is affirmed.

. See Commonwealth v. Sherard, 456 Pa. 505, 321 A.2d 372 (1974).


. Act of January 25, 1966 P.L. (1965) 1580, § 1 et seq., as amended, 19 P.S. § 1180-1 et seq.